Case 1:19-cv-01197-LO-TCB Document 52-13 Filed 11/20/19 Page 1 of 4 PageID# 1121




                             EXHIBIT 13
         Case
11/19/2019        1:19-cv-01197-LO-TCB
                                    Trump’sDocument         52-13
                                            pick for CIA director      Filed
                                                                  has called     11/20/19
                                                                             for Snowden’s     Page
                                                                                           execution    2 Technica
                                                                                                     | Ars of 4 PageID# 1122

                                           SIGN IN
      SUBSCRIBE

  MEET THE NEW BOSSES —

  Trump’s pick for CIA director has called for
  Snowden’s execution
  Gen. Michael Flynn will be key adviser, Sen. Jeff Sessions for attorney general.
  JOE MULLIN - 11/18/2016, 12:05 PM




  Enlarge / Representative Michael "Mike" Pompeo, during an interview in 2013. Pompeo won an election for the first time in
  2010 following a career as an army officer, tax lawyer, aerospace entrepreneur, and Republican National Committee member.
  Photographer: Julia Schmalz/Bloomberg via Getty Images


  President-elect Donald J. Trump has made three key national security picks this morning, tapping Sen. Jeff Sessions (R-
  Ala.) as attorney general, Rep. Mike Pompeo (R-Kan.) as head of the Central Intelligence Agency, and retired Gen. Michael
  Flynn as his security adviser.

  Pompeo, the 52-year-old conservative Congressman, is a surprise choice, but he agrees with Trump on key issues. Just
  yesterday he tweeted his opposition to the Iran nuclear deal, saying that he looked forward to "rolling back this disastrous
  deal with the world’s largest state sponsor of terrorism."




https://arstechnica.com/tech-policy/2016/11/trumps-pick-for-cia-director-has-called-for-snowdens-execution/                      1/3
         Case
11/19/2019        1:19-cv-01197-LO-TCB
                                    Trump’sDocument         52-13
                                            pick for CIA director      Filed
                                                                  has called     11/20/19
                                                                             for Snowden’s     Page
                                                                                           execution    3 Technica
                                                                                                     | Ars of 4 PageID# 1123
  Pompeo joined Congress in 2010, coming in as part of a wave of Republicans affiliated with the Tea Party movement.
  Before his political career, Pompeo worked as a lawyer and founded an aerospace company.

  On the intelligence committee, Pompeo has taken a particularly hard-line stance on how to treat NSA whistleblower
  Edward Snowden. After Snowden's allies began a campaign to get him pardoned, the entire House Select Committee on
  Intelligence wrote a letter to President Barack Obama urging against a pardon. The letter said Snowden was no whistle-
  blower, but rather a "serial exaggerator and fabricator."

  At that time, Pompeo issued his own press release, calling Snowden a "liar and a criminal," who deserves "prison rather
  than pardon."

  In a C-SPAN interview earlier this year, Pompeo went further, stating:



        He should be brought back from Russia and given due process, and I think that the proper outcome would be that
        he would be given a death sentence for having put friends of mine, friends of yours, in the military today, at
        enormous risk because of the information he stole and then released to foreign powers.



  Snowden has said he only gave information to journalists. Pompeo's comments about Snowden begin around the 23-minute
  mark.

  Pompeo "will be a brilliant and unrelenting leader for our intelligence community to ensure the safety of Americans and our
  allies,” said President-elect Trump in today's statement.


  Immigration-focused AG
  Sen. Jeff Sessions has long been known as taking a hard line on the immigration issue, one of Trump's popular hot-button
  issues. His opposition was critical in stopping immigration reform efforts in both 2007 and 2013.

  In 1986, Sessions was denied a federal judgeship because of accusations that he made racist remarks, including referring to
  an African-American lawyer as "boy." He also called both the ACLU and the National Association for the Advancement of
  Colored People "un-American."

  "He is a world-class legal mind and considered a truly great Attorney General and U.S. Attorney in the state of Alabama,"
  said President-elect Trump in the nomination statement. "Jeff is greatly admired by legal scholars and virtually everyone
  who knows him."

  Retired Lieutenant General Mike Flynn will be Trump's national security adviser, a position that doesn't require Senate
  approval. Flynn was close to Trump throughout the campaign and advised him on security issues. He was head of the
  Defense Intelligence Agency until 2014, when he was relieved of his duties. Flynn says he was fired because he spoke out
  vigorously about Islamic extremism, but others he worked with cited severe management problems.

  The New York Times notes that Flynn would enter the White House with "significant baggage." The consulting firm after he
  left the military in 2014 "appeared to lobby for the Turkish government," and Flynn had a paid speaking position for Russia




https://arstechnica.com/tech-policy/2016/11/trumps-pick-for-cia-director-has-called-for-snowdens-execution/                     2/3
         Case
11/19/2019        1:19-cv-01197-LO-TCB
                                    Trump’sDocument         52-13
                                            pick for CIA director      Filed
                                                                  has called     11/20/19
                                                                             for Snowden’s     Page
                                                                                           execution    4 Technica
                                                                                                     | Ars of 4 PageID# 1124
  Today, a Kremlin-funded TV network.




  READER COMMENTS                             244                                    SHARE THIS STORY




                         JOE MULLIN
                         Joe has covered the intersection of law and technology, including the world's biggest copyright and patent battles, since 2007.

                         EMAIL joe.mullin@arstechnica.com // TWITTER @joemullin




  No banner ads. No tracking. Just content.




https://arstechnica.com/tech-policy/2016/11/trumps-pick-for-cia-director-has-called-for-snowdens-execution/                                                3/3
